Title: To James Madison from Moses Ray, 30 October 1816
From: Ray, Moses
To: Madison, James


        
          Dear Sir,
          Philada. October 30th 1816
        
        You may deem it the height of presumption in me as a private and I may say an obscure individual to address the first Officer in Our Country. The object I have in view will I trust be a sufficient excuse for the intrusion. I have determined upon endeavouring to settle with 2 or 300 Families on the fertile banks of the Ohio, Mississippi or on any good lands Contiguous to navigable waters. Our Country is rich in lands and if you will honor me with your assistance in the undertaking it may ultimately be a national benefit. My plan is this Sir, If I had the grant of 30 or 40.000 Acres free of all expence for Ten years with an assurance that at the end of that term the

then occupants should have the priviledge of purchasing at the fair Value the improvements in that time would So inhanse it in Value that it would be an object of immense importance. It is unnecessary for me to say any thing relative to my standing in society as that of course will be sattisfactorily explained in case you decide favourably. My motives are purely Philanthropic and with your Countenance I may be the instrument not only of individual but of actual national benefit. Numerous Emigrants groaning under oppressions in their Own countrys flee to this hospitable clime. Many of them (particularly from Ireland) have nothing but the warm glowings of patriotism and love of liberty to recommend them. This Eden of the World receives them to its hospitable bosom on their arrival. How are they circumstanced without friends and without funds. They look to the West but no friendly purse enables them to reach there. Consequently our cities are overrun with men who would Shine Conspicuously in the Western forests. I therefore Sir request that you would enable me to prosecute so laudable an undertaking.
        I have been endeavouring to form an association for this purpose but without effect. Every One appears to be engrossed with their own business and unwilling to embark in One that appears So distant ere their funds return. Presuming fairly on the importance and utility of the undertaking I have taken this liberty and feel confident you will bestow upon it the Consideration it merits.
        Joseph North Esquire, Purser in our Navy is at present in Washington to whom I beg leave respectfully to request you would communicate your opinion on this important Subject. I have the honor to be Sir With Sentiments of high Consideration And respect your Most Obt H St.
        
          Moses Ray
        
      